Citation Nr: 1544835	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to February 1995, October 2003 to February 2005, and October 2006 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, with a 50 percent rating assigned effective March 30, 2011.  The Veteran appealed the evaluation assigned.  Entitlement to a TDIU was denied in an August 2013 rating decision and incorporated into the appeal in the December 2013 statement of the case, which increased the PTSD rating to 70 percent but continued the denial of a TDIU.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to appellate review.

During a July 2014 private psychological evaluation, the Veteran reported that      he has participated in VA group therapy sessions, and would be re-starting VA treatment soon.  In a February 2012 psychological examination in connection with the Veteran's claim for Social Security disability benefits, the Veteran reported that 
he received treatment for PTSD at the Raleigh VA for over a year.  During an August 2011 VA QTC (contract) examination, the Veteran stated that he has been seeing a therapist for the past seven months, and participates in weekly trauma recovery sessions.  Correspondence from the Raleigh Vet Center indicates that      the Veteran sought treatment for PTSD in November 2010, and was scheduled for follow-up sessions.  As the Vet Center treatment records are not associated with   the claims file, and the most recent VA treatment records are dated in August 2011, relevant ongoing medical records should be obtained, to include any VA and Vet Center treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).  

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's PTSD claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for PTSD.  After securing any necessary releases, request records that are not duplicates of those already contained in the claims file.  In addition, request treatment records from the Raleigh Vet Center dating since November 2010, and obtain updated VA mental health treatment records from the Durham VA Medical Center dating since August 2011.  If any requested records cannot be obtained, the Veteran should be notified of such.

2. After undertaking the development above, the Veteran's claims should be readjudicated.  If              the benefits sought on appeal remain denied, the appellant and his representative should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




